Title: From Thomas Jefferson to Robert Patterson, 5 January 1807
From: Jefferson, Thomas
To: Patterson, Robert


                        
                            Dear Sir
                            
                            Washington Jan. 5. 1807.
                        
                        I am obliged to return you the inclosed with a request to send me duplicates of them; because I have to lay
                            them before each house of Congress, and they must be equally original. would a copy have sufficed without a failure of
                            respect to either house, I would not have given you this trouble. I salute you with affection & respect
                        
                            Th: Jefferson
                            
                        
                    